Citation Nr: 0431869	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  02- 02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
and/or prostatitis, to include as due to exposure to 
herbicides.

2.  Entitlement to a rating in excess of 30 percent disabling 
for cervical spine degenerative changes.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
February 1955 and from October 1958 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The RO granted service connection for hemorrhoids and 
assigned a noncompensable evaluation effective May 2000.  As 
the veteran is appealing the original noncompensable rating 
following the award of service connection, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).  The RO also denied service connection for 
prostate cancer and continued a 30 percent rating for 
degenerative changes of the cervical spine.

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

The Board notes that in the Appellant's Brief dated in 
October 2004, the veteran's representative contends that the 
veteran's degenerative changes of the cervical spine warrant 
a total disability rating.  The Board finds that the 
statements amount to a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in February 2004.

The arguments of the veteran and his representative are that 
he suffers from prostate cancer as a result of exposure to 
herbicides in service.  He also contends that his service-
connected degenerative changes of the cervical spine and 
hemorrhoids warrant higher ratings.  A preliminary review of 
the record discloses that additional development is necessary 
prior to appellate disposition.

As noted in the Introduction, the veteran was on active duty 
from October 1952 to February 1955.  However, it does not 
appear that service medical records from this period of 
service have been associated with the claims folder.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to military records, including service medical 
records.  



VA will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile. Id.  

Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  Id.  

The Board notes that the veteran changed his name after his 
discharge from service.  VBA AMC should attempts to locate 
any outstanding service medical records from the National 
Personnel Records Center (NPRC) under the name listed on the 
veteran's DD 214.  All efforts to locate the veteran's 
service medical records should be clearly documented in the 
veteran's claims folder.  

In a January 2001 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that he sought treatment after 
1976 from Fitzsimons Army Hospital in Denver, Colorado, and 
the Air Force Medical Hospital in Colorado Springs, Colorado 
from 1979 from 1989.  

It does not appear that these records have been associated 
with the claims folder.  Upon remand, efforts should be made 
to locate any treatment records of the veteran from the 
aforementioned facilities. Id.  

Also in the January 2001 statement, the veteran indicated 
that he was treated at VA Medical Centers (VAMC) in Las 
Vegas, Temple, San Antonio, and Dallas.  While there are some 
records from the Temple VAMC, it is not clear that the 
complete treatment notes have been associated with claims 
folder.  It also does not appear that efforts have been made 
to locate records from the VAMCs in Las Vegas, San Antonio, 
or Dallas. 

The VA is deemed to have constructive knowledge of these 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . .").  VBA AMC should attempt to 
locate any outstanding treatment records from the delineated 
VAMCs.

The Board notes that there is some indication that the 
veteran is a recipient of benefits from the Social Security 
Administration (SSA).  However, the actual administrative 
determination has not been associated with the claims folder.  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Therefore, VBA AMC should request a 
copy of the SSA determination to determine if the benefits 
were based on award of disability compensation or retirement 
eligibility.

Finally, the Board's review of the record discloses that VA 
did not afford the veteran an examination in connection with 
his claim of entitlement to service connection for prostate 
cancer and/or prostatitis.  Accordingly, it is necessary 
under the VCAA for the veteran to be examined for the purpose 
of having a medical specialist express an opinion as to 
whether the veteran currently suffers from prostate cancer as 
a result of his active duty service, to include as due to 
exposure to herbicides.  38 U.S.C.A. § 5103A(d).  

In light of the additional development for outstanding 
treatment records, the veteran should also be afforded 
examinations for the purpose of having medical specialists 
express opinions as to the nature and extent of severity of 
the veteran's hemorrhoids and degenerative changes of the 
cervical spine.  A comprehensive review should be undertaken 
with opportunity for the veteran and his representative to 
submit additional evidence in support of the claims on 
appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
 
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for hemorrhoids, prostate 
cancer, and degenerative changes of the 
cervical spine since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, if applicable, the 
VBA AMC should obtain all outstanding VA 
treatment reports, to include from the 
Las Vegas, Temple, San Antonio, and 
Dallas VAMCs.  All information, which is 
not duplicative of evidence already 
received, should be associated with the 
claims file.

4.  VBA AMC should contact the NPRC and 
attempt to obtain any outstanding service 
medical records for the period of service 
from October 1952 to February 1955.  
Requests should be made under the name 
listed on the veteran's DD 214.  All 
inquiries must be clearly documented in 
the veteran's claims folder.  In 
addition, all responses thereto must be 
associated with the veteran's claims 
folder, to include any negative 
responses.

5.  VBA AMC should contact the Fitzsimons 
Army Hospital in Denver, Colorado, and 
the Air Force Medical Hospital in 
Colorado Springs, Colorado, in attempt to 
obtain any outstanding medical records.  
All inquiries must be clearly documented 
in the veteran's claims folder.  

In addition, all responses thereto must 
be associated with the veteran's claims 
folder, to include any negative 
responses.

6.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision concerning benefits from 
the Social Security Administration, to 
include any treatment records utilized in 
reaching said determination.  

7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

8.  The VBA AMC should arrange for VA 
examinations of the veteran by 
specialists in orthopedics, oncology and 
proctology or other available appropriate 
medical specialists including on a fee 
basis, if necessary, for the purpose of 
ascertaining the nature and extent of 
severity of his hemorrhoids and 
degenerative changes of the cervical 
spine and whether or not the veteran 
currently has prostate cancer as a result 
of his military service, to include as a 
result of herbicide exposure.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
appropriate examiner address the 
following medical issues:

Entitlement to an initial compensable 
evaluation for hemorrhoids.

The criteria under 38 C.F.R. § 4.114; 
Diagnostic Code 7336, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  It is requested that 
the examiner address the provided rating 
criteria when providing the clinical 
assessment for hemorrhoids.

Entitlement to a rating in excess of 30 
percent disabling for degenerative 
changes of the cervical spine.

Copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
and the criteria under 38 C.F.R. § 4.71a, 
the previous and amended criteria for 
rating disorders of the spine and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  It is 
requested that the examiner address the 
provided rating criteria when providing 
the clinical assessment for degenerative 
changes of the cervical spine.

Entitlement to service connection for 
prostate cancer, to include as due to 
exposure to herbicides.

A specialist in oncology should express 
an opinion as to whether the veteran 
currently has prostate cancer and/or 
prostatitis and if so, whether any such 
disorder(s) is/are related to service on 
any basis, to include as due to exposure 
to herbicides, or if preexisting service, 
was/were aggravated thereby.  Any and all 
opinions must be accompanied by a 
complete rationale.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims and may result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


